COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Bumgardner
Argued at Alexandria, Virginia


ARTHUR J. SCAGNELLI
                                                               MEMORANDUM OPINION* BY
v.     Record No. 1732-05-4                                    JUDGE JAMES W. HALEY, JR.
                                                                      MAY 9, 2006
NANCY HART


                 FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                 Paul F. Sheridan, Judge

                 Polly B. Knight (Knight & Stough, LLP, on brief), for appellant.

                 No brief or argument for appellee.


                                                  I.

       The issue here for resolution is whether the establishment of a child support arrearage in

a final decree of divorce constitutes a judgment to which post-judgment interest is to be applied.

                                                  II.

                                               FACTS

       This issue arose when Arthur J. Scagnelli (appellant) filed a motion on October 15, 2004

alleging, inter alia, that as a result of a payroll deduction order, he overpaid his child support

obligation. Succinctly stated, he maintains the overpayment resulted from the application of

interest to a child support arrearage established by the September 1, 1989 final divorce decree.

       That decree found that “9. Arrearage(s) in the amount of $7200 for child support . . . [is]

owed . . . as of August 31, 1989.” At the time of the decree’s entry, appellee, the recipient of the

child support arrearage, made no request that interest be charged, as ostensibly required by

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
then-existing Code § 20-78.2. The final decree did not specifically grant a judgment as to the

arrearage.

       Chapter 483 of the 1995 Acts of Assembly amended Code § 20-78.2, effective July 1,

1995. That amendment is demonstrated as follows, by using italics to show insertions and

dashes to deletions:

               The entry of an order or decree of support for a spouse or for
               support and maintenance of a child under the provisions of this
               chapter or §§ 20-107.1 through 20-109 shall constitute a final
               judgment for any sum or sums in arrears. This order shall also
               include an amount for interest on the arrearage at the judgment
               interest rate if the person to whom such arrearage is payable
               requests that interest be charged. However, the burden shall be on
               the person to whom such arrearage is payable, upon instruction of
               the court, to compute all interest due at the judgment interest rate
               as established by § 6.1-330.54 and furnish this information to the
               court unless the obligee, in a writing submitted to the court, waives
               the collection of interest.

       Appellant maintains the application of interest to the arrearage subsequent to its

establishment was and is improper, since former Code § 20-78.2 required appellee to request and

calculate interest at the time the decree was entered and because no judgment for arrearage was

specifically granted by the decree.

       After hearing argument, the trial court entered an order on June 24, 2005, finding, as here

relevant, as follows:

                       IT APPEARING TO THE COURT, on the evidence
               presented and argument of counsel, the final decree entered in
               1989 ordered support but contained no request for interest to be
               charged on unpaid support; and further
                       IT APPEARING TO THE COURT, although the final
               decree is silent as to interest, the decree for support became a
               judgment by operation of law as to each due and unpaid amount of
               child support, and is governed by the concept that interest runs on
               judgments; . . .
                       ADJUDGED, ORDERED, AND DECREED interest
               accrues on all past due payments of support ordered by the Final
               Decree of Divorce, even though interest was not requested by
               Complainant as Defendant has argued was required to be done by
                                               -2-
               1950 Code of Virginia, as amended, § 20-78.2, because each
               support amount required by the decree became a judgment as to
               each unpaid amount of support due and is governed by the concept
               that judgments accrue interest by operation of law . . . .

This appeal followed.

                                                III.

                                           ANALYSIS

       Several principles of statutory construction are here relevant. In Beck v. Shelton, 267 Va.

482, 593 S.E.2d 195 (2004), the Court held that in construing statutory language that

               is plain and unambiguous, we are bound by the plain meaning of
               that statutory language. Thus, when the General Assembly has
               used words that have a plain meaning, courts cannot give those
               words a construction that amounts to holding that the General
               Assembly meant something other than that which is actually
               expressed.

Id. at 488, 593 S.E.2d at 198 (quoting Lee County v. Town of St. Charles, 264 Va. 344, 348, 568

S.E.2d 680, 682 (2002)). Also, in Posey v. Commonwealth, 123 Va. 551, 96 S.E. 771 (1918),

the Court held:

               It is one of the fundamental rules of construction of statutes that
               the intention of the legislature is to be gathered from a view of the
               whole and every part of the statute taken and compared together,
               giving to every word and every part of the statute, if possible, its
               due effect and meaning, and to the words used their ordinary and
               popular meaning, unless it plainly appears that they were used in
               some other sense. If the intention of the legislature can be thus
               discovered, it is not permissible to add to or subtract from the
               words used in the statute.

Id. at 553, 96 S.E. at 771.

       With respect to the words used in a statute,

               [t]he rules of statutory interpretation argue against reading any
               legislative enactment in a manner that will make a portion of it
               useless, repetitious, or absurd. On the contrary, it is well




                                                -3-
               established that every act of the legislature should be read so as to
               give reasonable effect to every word.

Jones v. Conwell, 227 Va. 176, 181, 314 S.E.2d 61, 64 (1984). Finally,

               “We must . . . assume that the legislature chose, with care, the
               words it used when it enacted the relevant statute, and we are
               bound by those words as we interpret the statute.” In sum,
               “[c]ourts are not permitted to rewrite statutes. This is a legislative
               function. The manifest intention of the legislature, clearly
               disclosed by its language, must be applied. There can be no
               departure from the words used where the intention is clear.”

Supinger v. Stakes, 255 Va. 198, 206, 495 S.E.2d 813, 817 (1998) (quoting Barr v. Town &

Country Properties, Inc., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990)) (additional citation

omitted).

       Consistent with these principles, we hold that Code § 20-78.2, as it existed on September

1, 1989, 1) mandated post-judgment interest at the judgment rate on an arrearage in support

established by a final decree of divorce and 2) contemplated a pre-judgment award of interest on

an arrearage at the existing and past judgment rates, if the same was requested by the person to

whom the arrearage was owed.

       Code § 20-78.2 provides that “[t]he entry of an order or decree of support for a spouse or

for support and maintenance of a child under the provisions of this chapter . . . shall constitute a

final judgment for any sum or sums in arrears.” As a concomitant to this statute, Code

§ 20-60.3(12) requires all spousal and child support orders to contain a “[n]otice that in

determination of a support obligation, the support obligation as it becomes due and unpaid

creates a judgment by operation of law.” See also Code §§ 16.1-278.15(C); 20-107.1(H)(6);

63.2-1916(11) (each explaining that support obligations are judgments as a matter of law).

Another statute assesses interest on judgments: “If a judgment or decree be rendered which does

not provide for interest, the judgment or decree . . . shall bear interest at the judgment rate of

interest as provided for in [Code] § 6.1-330.54 from its date of entry . . . .” Code § 8.01-382.
                                                 -4-
         While it is correct that appellee in the instant case was not entitled to pre-judgment

interest in the established arrearage because she failed to request the same as required by then

Code § 20-78.2, that failure does not extend to post-judgment interest on the arrearage

established as a judgment by Code § 20-78.2.1 This distinction between pre-judgment and

post-judgment interest is accentuated by the requirement that, if one seeks pre-judgment interest,

the payee is “to compute all interest due at the judgment rate.” This requirement recognizes that

an arrearage is composed of defaulted payments accumulating over a period of time, and the

judgment rate may have differed at the time of individual defaults. Then-existing Code

§ 20-78.2 required the payee to make these calculations, upon a request to do so by the trial

court.

         Accordingly, the award of post-judgment interest at the judgment rate on the arrearage

established by the final divorce decree is affirmed.

                                                                                            Affirmed.




         1
         Unlike the instant case, in Chattin v. Chattin, 245 Va. 302, 427 S.E.2d 347 (1993), wife
requested pre-judgment interest on a spousal support arrearage, pursuant to then Code § 20-78.2.
Because wife met that condition precedent to an award of pre-judgment interest on the arrearage,
the Virginia Supreme Court reversed the trial court for failure to award the same. In so doing,
the Court further held that, in the absence of a request by the court to compute the interest due at
the judgment rate, wife’s failure to do so did not preclude its award. 245 Va. at 308-09, 427
S.E.2d at 351.
                                                 -5-
Benton, J., concurring.

       When the husband filed his motion in 2005 to determine arrears or overpayment, the wife

responded that judgment interest accrued on both the unpaid arrearages fixed by the 1989 decree

and any unpaid monthly support obligations ordered by the 1989 decree. The trial judge ruled in

favor of the wife. The husband’s appeal is premised upon a misunderstanding of Code

§ 20-78.2. He argues that the wife is entitled to no interest on the judgment because she did not

request interest when the decree was entered. In his analysis, the husband conflates the arrearage

fixed by the 1989 decree and the on-going monthly support payments ordered by the decree. For

the reasons that follow, I concur in the majority opinion but separately write to explain that the

judgment interest applied to both the arrearage and the unpaid monthly support obligation

aspects of the 1989 decree.

                                                  I.

       The final divorce decree ordered that “the [husband] shall pay child support to the [wife]

in the amount of $400 . . . per child per month for [his two children]” and “shall pay spousal

support to the [wife] in the sum of $200 . . . per month.” It also provided that “[a]rrearages in the

amount of $7,200 . . . for child support and $1,800 . . . for spousal support are owed by the

[husband] to the [wife] as of August 31, 1989.” Further, as required by Code § 20-60.3(12), the

final decree gave “[n]otice . . . that in determination of a support obligation, the support

obligation as it becomes due and unpaid creates a judgment by operation of law.”

       This appeal arises from an order, entered in 2005, ruling that

               interest accrue[d] on all past due payments of support ordered by
               the Final Decree of Divorce, even though interest was not
               requested by [the wife,] . . . because each support amount required
               by the decree became a judgment as to each unpaid amount of
               support due and is governed by the concept that judgments accrue
               interest by operation of law.



                                                 -6-
The trial judge based this ruling on his finding that “the decree for support became a judgment

by operation of law as to each due and unpaid amount of child support, and is governed by the

concept that interest runs on judgments.”

                                                 II.

       The 1989 final decree in this case constituted a judgment for the arrearage of $9,000

owed by the husband to the wife for child support and spousal support. See Code § 20-78.2.

This judgment carried the judgment rate of interest as of the date of entry of the decree, as

determined by Code § 6.1-330.54.

       When the final decree of divorce was entered on September 1, 1989, Code § 20-78.2

provided as follows:

                  The entry of an order or decree of support for a spouse or for
               support and maintenance of a child under the provisions of this
               chapter or §§ 20-107.1 through 20-109 shall constitute a final
               judgment for any sum or sums in arrears. This order shall also
               include an amount for interest on the arrearage at the judgment
               interest rate if the person to whom such arrearage is payable
               requests that interest be charged. However, the burden shall be on
               the person to whom such arrearage is payable, upon instruction of
               the court, to compute all interest due at the judgment interest rate
               as established by § 6.1-330.54 and furnish this information to the
               court.

       As the majority opinion notes, a statute must be interpreted in the context of the whole

statute. See Posey v. Commonwealth, 123 Va. 551, 553, 96 S.E. 771, 771 (1918). In

understanding the statute, it is important to read the last two sentences together. The last

sentence in the statute referred to pre-judgment interest on an arrearage. That is, interest accrued

on the arrearage before entry of the decree, and not the interest that will accrue on the arrearage

when unpaid after entry of the decree.

       An example of the application of this provision can be found in the Supreme Court’s

decision in Chattin v. Chattin, 245 Va. 302, 427 S.E.2d 347 (1993). There, the parties entered

                                                -7-
into a property settlement agreement requiring the husband to pay monthly spousal support and

to perform other obligations. Id. at 304, 427 S.E.2d at 349. When the husband violated the

agreement, the wife sought specific performance, including continuing spousal support payments

then in default, and she sought an award for past due spousal support. Id. The trial judge entered

a final order assessing a spousal support arrearage of $46,800, id. at 306, 427 S.E.2d at 349, but

refused to order “interest from the date each payment became overdue.” Id. at 308, 427 S.E.2d at

351. On appeal, the Supreme Court considered whether the trial judge erred “in failing to award

the wife prejudgment interest on overdue spousal support payments.” Id. at 304, 427 S.E.2d at

348. Reversing the failure to order prejudgment interest, the Court held as follows:

                  The wife is not barred from collecting such interest because she
               did not provide the trial court with a computation of interest due.
               By its plain language, Code § 20-78.2 places that burden on the
               moving party only “upon instruction of the court.” The record
               before us does not show that the trial court requested the wife to
               make such a computation. Therefore, her failure to make the
               computation will not bar her recovery of those amounts.

Id. at 309, 427 S.E.2d at 351-52. This case illustrates that the statute references to interest

imported prejudgment interest on the amounts constituting an arrearage, and did not preclude

interest on the arrearage from the date of judgment until paid.

       In the case we now consider, the wife was entitled to be awarded the judgment rate of

interest on the $9,000 arrearages from September 1, 1989, until paid. See Code § 6.1-330.54.

The last two sentences in the 1989 version of Code § 20-78.2 were not germane to the trial

judge’s decision in this case in 2005 because the wife was not seeking prejudgment interest on

the arrearage.2 In other words, she did not ask the trial judge to assess interest on the unpaid

installments of support constituting the arrearage from the date the installments became due until


       2
         In her response to the husband’s motion to determine arrears or overpayment, the wife
attached an exhibit which showed the husband’s child support payment history beginning
January 1991. It is this payment history that determines the interest that is due on the judgments.
                                               -8-
the date they were paid. Had she sought to obtain prejudgment interest for the unpaid support

payments constituting the arrearage, she would have been barred because she had not made that

request prior to entry of the 1989 decree assessing the arrearage.

       Simply put, because the 1989 final decree for divorce in this case did not fix an amount

of prejudgment interest on the amounts in default that constituted the arrearage, the wife was not

entitled to seek prejudgment interest after the 1989 order became final. She was entitled,

however, to be awarded the judgment rate of interest on the $9,000 arrearages from September 1,

1989, until paid.3 The latter award is what the 2005 order properly allowed.

                                                 III.

       The 1989 final decree also assessed monthly spousal and child support payments and

ordered the husband to pay those sums to the wife. By its express terms, the final decree gave

the husband notice that “in determination of a support obligation, the support obligation as it

becomes due and unpaid creates a judgment by operation of law.”

       When interpreting legislation, we must read a statute “in the light of other statutes

relating to the same subject matter.” The Robert Bunts Eng’g & Equip. Co. v. J.E. Palmer, 126

Va. 206, 209, 192 S.E. 789, 790 (1937). Code § 20-78.2 provides that “[t]he entry of an order or

decree of support for a spouse or for support and maintenance of a child under the provisions of

this chapter . . . shall constitute a final judgment for any sum or sums in arrears.” As the

majority explains, Code § 20-60.3(12) requires all spousal and child support orders to contain a

“[n]otice that in determination of a support obligation, the support obligation as it becomes due

and unpaid creates a judgment by operation of law.” See also Code §§ 16.1-278.15(C);

20-107.1(H)(6); 63.2-1916(11) (reiterating that support obligations create judgments as a matter


       3
        The principle is well established that “[t]he interest the law allows on judgments is not
an element of ‘damages’ but a statutory award for delay in the payment of money due.”
Nationwide Mut. Ins. Co. v. Finley, 215 Va. 700, 702, 214 S.E.2d 129, 131 (1975).
                                               -9-
of law). Code § 8.01-382 assesses interest on judgments: “If a judgment or decree be rendered

which does not provide for interest, the judgment or decree . . . shall bear interest at the judgment

rate of interest as provided for in [Code] § 6.1-330.54 from its date of entry . . . .”

        The principle that an order for support is a judgment and thus subject to interest is best

explained by the Supreme Court’s application of the rule on interest in Alig v. Alig, 220 Va. 80,

255 S.E.2d 494 (1979), where the wife sought to enforce a decree awarding spousal support to

her. The trial judge ruled that she was entitled to unpaid support but denied her request for

interest on the unpaid support. Id. at 83, 255 S.E.2d at 496. The Supreme Court held that, “[a]s

to the claim for interest, the general rule is that in the absence of factors making it inequitable,

interest should be assessed on unpaid installments of alimony from the date they mature or

become due until the date they are paid.” Id. at 85, 255 S.E.2d at 497-98. This decision,

awarding interest on unpaid monthly support payments, was rendered under the version of Code

§ 20-78.2 as it existed prior to the 1995 amendment.

        In this case, the circumstances concerning interest on the monthly support payments to be

made after 1989 are similar to those in Alig. Here, a final decree was entered in 1989, ordering

the husband to pay to the wife monthly spousal and child support. The final decree also

contained the statutory notice that “in determination of a support obligation, the support

obligation as it becomes due and unpaid creates a judgment by operation of law.” See Code

§ 20-60.3(12). To the extent that the husband failed to make those payments when they became

due, “the support obligation as it [became] due and unpaid create[d] a judgment by operation of

law.” See Code § 20-60.3(12). As in Alig, no evidence in this record established that it would

be inequitable to require the husband to pay judgment interest on moneys that were due and

unpaid. Therefore, the trial judge did not err in awarding interest on the judgment. See Alig,

220 Va. at 85, 255 S.E.2d at 498 (holding that under the general rule judgment “interest should

                                                 - 10 -
be assessed on unpaid installments of [support] from the date they mature or become due until

the date they are paid”).

       Similarly, in Miederhoff v. Miederhoff, 38 Va. App. 366, 564 S.E.2d 156 (2002), the

final decree of divorce, entered in 1992, ordered the husband to pay monthly child support for a

son. The wife filed an action eight years later alleging the husband owed $16,650 because he

had failed to make payments between 1992 and 1996. Id. at 370, 564 S.E.2d at 157. The trial

judge ruled that the arrearage was $16,800, that the husband was entitled to offset it by $11,611

for college payments he made for the son, and that the husband owed interest in the amount of

$467. On appeal, the wife argued “that the trial court abused its discretion in limiting the accrual

of interest.” Id. at 371, 564 S.E.2d at 158. We reversed the trial judge’s decision and held as

follows:

                  “The general rule is that in the absence of factors making it
               inequitable, interest should be assessed on unpaid installments of
               [support] from the date they mature or become due until the date
               they are paid.” Alig v. Alig, 220 Va. 80, 85, 255 S.E.2d 494,
               497-98 (1979). Interest is generally awarded at the judgment rate.
               The trial court’s award of interest based on its determination of
               [the husband’s] unpaid arrearage does not comport with this
               general rule and contains no statement of calculation permitting an
               assessment on appeal of whether that award represents a fair
               exercise of discretion. For that reason, we reverse the interest
               award and remand this case to the trial court for calculation of the
               interest awarded . . . and a statement on the record of that
               calculation.

Miederhoff, 38 Va. App. at 374-75, 564 S.E.2d at 160.

                                                IV.

       For these reasons, the trial judge properly ruled that the wife was entitled to the judgment

rate of interest on “each due and unpaid amount of . . . support.” In other words, the wife was

entitled to interest on the $9,000 arrearage assessed in the 1989 decree and on the unpaid

installments of support from the date they became due until the date paid.

                                               - 11 -